HEDRICK, Judge.
By their first and fifth assignments of error, defendants contend the court erred in denying their timely motions for judgment as of nonsuit and in instructing the jury on the doctrine of the possession of recently stolen goods.
*433Defendants argue (1) that the wire found in their possession was not sufficiently identified to raise an inference that it was the wire' stolen from Southeastern Mobile Home Supply Corporation and (2) that the interval of time between the commission of the crime and the finding of the property in their possession was so great as to render the doctrine of the possession of recently stolen goods inapplicable.
In our opinion, the evidence tending to show that Southeastern’s warehouse was broken into on the night of 11 September 1974, that eighteen 1500-foot reels of “12-2” copper wire and twenty-one 2000-foot reels of “14-2” copper wire were stolen, that one of the reels of “12-2” wire had the word “scrap” penciled on it, that the defendants were found in possession of eighteen 1500-foot reels of “12-2” copper wire and eighteen 2000-foot reels of “14-2” copper wire, that one of the reels of “12-2” wire had the word “scrap” written on it in pencil, that the wire found in the defendants’ possession had the same stock numbers and was manufactured by the same company as the wire which was stolen from Southeastern’s warehouse, when coupled with Mr. McGee’s identification testimony of the stolen wire and specifically his testimony with respect to the reel of “12-2” wire having the word “scrap” written on it, is sufficient to raise an inference that the wire found in the defendants’ possession was the wire which was stolen from Southeastern Mobile Home Supply Corporation pursuant to a break-iii on 11 September 1974.
“It is the general rule in this State that one found in the unexplained possession of recently stolen property is presumed to be the thief.” State v. Raynes, 272 N.C. 488, 491, 158 S.E. 2d 351, 353 (1968). Furthermore, when it is established that a building has been broken into and entered and that property has been stolen therefrom, discovery of the property in the possession of the defendant soon after the theft raises a presumption that he is guilty of both the breaking and entering and the larceny. State v. Lewis, 281 N.C. 564, 189 S.E. 2d 216 (1972).
“Whether the time elapsed between the theft and the moment when the defendant is found in possession of the stolen goods is too great for the doctrine to apply depends upon the facts and circumstances of each case. Among the relevant circumstances to be considered is the nature of the particular property involved. Obviously if the stolen article is of a type normally and frequently traded in *434lawful channels, then only a relatively brief interval of time between the theft and finding a defendant in possession may be sufficient to cause the inference of guilt to fade away entirely. On the other hand, if the stolen article is of a type not normally or frequently traded, then the inference of guilt would survive a longer time interval. In either case the circumstances must be such as to manifest a substantial probability that the stolen goods could only have come into the defendant’s possession by his own act, to exclude the intervening agency of others between the theft and the defendant’s possession, and to give reasonable assurance that possession could not have been obtained unless the defendant was the thief. State v. Weinstein, 224 N.C. 645, 31 S.E. 2d 920; State v. Holbrook, 223 N.C. 622, 27 S.E. 2d 725. The question is ordinarily a question of fact for the jury. State v. White, 196 N.C. 1, 144 S.E. 299.” State v. Blackmon, 6 N.C. App. 66, 76-77, 169 S.E. 2d 472, 479 (1969). See also, State v. Waller, 11 N.C. App. 666, 182 S.E. 2d 196 (1971).
In our opinion, the interval of eighteen days between the theft of the wire and the defendants’ unexplained possession of it on the night of 29 September 1974 — in view of the nature of the stolen property, its regular marketing channels, the defendants’ recent employment at Southeastern Mobile Home Supply Corporation, and the improbability of the defendants having come into the lawful possession of 63,000 feet of copper wire weighing approximately 3600 pounds — did not render the doctrine of the possession of recently stolen goods inapplicable. We, therefore, conclude that it was not error for the trial judge to have instructed the jury with respect thereto. Furthermore, when all of the State’s evidence is' considered along with the inference of the defendants’ guilt arising from application of the doctrine of the possession of recently stolen goods, it is clear that the evidence was sufficient to require submission of the cases to the jury and to support the verdicts. See State v. Eppley, 282 N.C. 249, 192 S.E. 2d 441 (1972).
Defendants have additional assignments of error which we have carefully considered and find to be without merit.
Defendants had a fair trial free from prejudicial error.
No error.
Judges Britt and Martin concur.